Name: Regulation (EEC) No 2369/71 of the Commission of 4 November 1971 amending Regulation (EEC) Nos 1053/68 and 2683/70 as regards the nomenclature of certain tariff sub-headings relating to milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 899 5.11.71 Official Journal of the European Communities No L 246/27 REGULATION (EEC) No 2369/71 OF THE COMMISSION of 4 November 1971 amending Regulation (EEC) Nos 1053/68 and 2683/70 as regards the nomenclature of certain tariff sub-headings relating to milk products provisions for calculating levies on milk and milk products, the nomenclature of the Common Customs Tariff has been amended as regards certain cheeses falling within sub-heading No 04.04 E I ( b ) and covered by Regulation (EEC) Nos 1053/68 and 2683/70 ; Whereas, in view of these amendments to the Common Customs Tariff, Regulation (EEC) Nos 1053/68 and 2683/70 must be amended ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products , as last amended by Regulation (EEC) No 1410/71 ,2 and in particular Articles 14 (7) and 17 (4) thereof; Whereas Articles 1 and 5 of Commission Regulation (EEC) No 1053/683 of 23 July 1968 defining the conditions for the admission of certain milk products to certain tariff headings , as last amended by Regulation (EEC) No 2605/70,4 list certain tariff sub-headings ; Whereas Commission Regulation (EEC) No 2683/705 of 29 December 1970 laying down special procedures for the advance fixing of export refunds on milk and milk products, as last amended by Regulation (EEC) No 1638/71, ® provides that the refund may not be fixed in advance for products listed in the Annex thereto by their tariff sub-headings ; Whereas, in accordance with Article 4 of Regulation (EEC) No 1578/71 ,7 which made the latest amendment to Council Regulation (EEC) No 823/68 ® determining the groups of products and special HAS ADOPTED THIS REGULATION : . Article 1 '04.04 E ( lb ) 3 and 04.04 E ( lb ) 4' shall be substituted for ' and 04.04 E ( lb) 3 ' in Article 1 ( 1 ) and (2) and in Article 5 of Regulation (EEC) No 1053/68 . Article 2 'ex 04.04 E ( lb) 5 ' shall be substituted for 'ex 04.04 E ( lb ) 4' in the column 'Tariff heading No' in the Annex to Regulation (EEC) No 2683/70 . 1 OJ No L 148 , 28.6.1968 , p . 13 . 2 OJ No L 148 , 3.7.1971 , p . 3 . 3 OJ No L 179, 25.7.1968 , p . 17 . Article 34 OJ No L 278 , 23.12.1970 , p. 17. 5 OJ No L 285 , 31.12.1970 , p. 36. 6 OJ No L 170 , 29.7.1971 , p . 23 . 7 OJ No L 166, 24.7.1971 , p . 1 . 8 OJ No L 151 , 30.6.1968 , p . 3 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . 900 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable ip all Member States . Done at Brussels , 4 November 1971 . For the Commission The President Frano M. MALFATTI